United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
              IN THE UNITED STATES COURT OF APPEALS          December 23, 2003
                      FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-11397
                         Summary Calendar



SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,

versus

RESOURCE DEVELOPMENT INTERNATIONAL L.L.C.; ET AL.,

                                      Defendants,

DAVID EDWARDS; JAMES EDWARDS; KEVIN LYNDS; EDWARD
MORRIS HARRIS, President, Jade Asset Management, Ltd.,

                                      Defendants-Appellants,

________________________________________________________


DAVID EUGENE EDWARDS,

                                      Petitioner-Appellant,

versus

K.J. WENDT, Warden, FDC Seagoville,

                                      Respondent-Appellee,

________________________________________________________

KEVIN WADSWORTH LYNDS,

                                      Petitioner-Appellant,

versus

K.J. WENDT, Warden, FDC Seagoville, Texas

                                      Respondent-Appellee,
                          No. 02-11397
                               -2-


____________________________________________________

JAMES EUGENE EDWARDS,

                                      Petitioner-Appellant,

versus

K.J. WENDT, Warden, FDC Seagoville,

                                      Respondent-Appellee,

______________________________________________________

EDWARD MORRIS HARRIS,

                                      Petitioner-Appellant,

versus

K.J. WENDT, Warden, FDC Seagoville, Texas

                                      Respondent-Appellee.


                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC Nos. 3:02-CV-605-R
                          3:02-CV-1743-R
                          3:02-CV-1744-R
                            3:02-CV-1745
                           3:02-CV1746-R
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     David Eugene Edwards, Kevin Wadsworth Lynds, James Eugene

Edwards, and Edward Morris Harris appeal the district court’s



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-11397
                                 -3-

denial of their 28 U.S.C. § 2241 petitions challenging their

incarcerations for civil contempt.    In an appeal from the denial

of habeas relief, this court reviews a district court’s findings

of fact for clear error and issues of law de novo.     See Moody v.

Johnson, 139 F.3d 477, 480 (5th Cir. 1998).

     The defendants argue that the district court lacked

jurisdiction over the underlying civil action because it is a

“United States District Court” and not a “district court of the

United States.”    They argue that, for the same reason, the

district court lacked authority to order that they be held in

custody.    These claims are frivolous.

     The defendants also argue that the district court’s contempt

orders could not be enforced outside of the district court’s

territorial jurisdiction.    FED. R. CIV. P. 4.1(b) provides, “An

order of civil commitment of a person held to be in contempt of a

decree or injunction issued to enforce the laws of the United

States may be served and enforced in any district.”     Because the

instant case involves the defendants’ alleged violation of

various federal securities laws, the district court’s contempt

orders were issued to “enforce the laws of the United States.”

Therefore, pursuant to FED. R. CIV. P. 4.1(b), the district

court’s contempt orders were properly served and enforced in any

district.    This issue is without merit.

     The defendants argue that their due process rights were

violated because they did not receive notice of the contempt
                             No. 02-11397
                                  -4-

hearings.   Defendant Harris’s claims are without merit; the

record contains a sworn affidavit stating that he had been

personally served with notice of his first contempt hearing and

subsequent contempt hearings were held after Harris had been

taken into custody.   Defendants James and David Edwards’ claims

are also without merit; the record contains a certificate of

service indicating that they were mailed notice of the hearing by

the appointed receiver and subsequent contempt hearings were held

after they had been taken into custody.     See FED. R. CIV. P. 77(d)

(any party may serve notice of court order); FED. R. CIV. P.

5(b)(2)(B) (service complete upon mailing to party’s last known

address).   Defendant Lynds’ claim also is without merit; based on

the pleadings and the record, we conclude that the district

court’s finding that he did receive proper notice of the hearing

was not clearly erroneous.    See United States v. Edwards, 65 F.3d

430, 432 (5th Cir. 1995) (“A factual finding is not clearly

erroneous as long as the finding is plausible in light of the

record as a whole.”).

     AFFIRMED.